                             UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA

-------------------------------------x
                                     :
In the Matter of the                 :
Designation of a Magistrate Judge    :                                   ORDER
for Service in Another District      :
                                     :
-------------------------------------x

        Pursuant to 28 U.S.C. ' 636(f), in an emergency and upon the concurrence of the chief
judges of the districts involved, a United States magistrate judge may be temporarily assigned to
perform any of the duties specified in subsections (a), (b), or (c) of this section in a judicial district
other than the judicial district for which he has been appointed. No magistrate judge shall perform
any of such duties in a district to which he or she has been temporarily assigned until an order has
been issued by the chief judge of such district specifying the emergency by reason of which the
magistrate judge is being transferred, the duration of his or her assignment, and the duties which
he or she is authorized to perform.

        On September 23, 2019, with the concurrence of the Honorable Terrence W. Boyle, Chief
Judge, Eastern District of North Carolina, Magistrate Judge Robert B. Jones, Jr. was authorized to
perform settlement/mediation duties as a magistrate judge in the case of Buffkin v. Hooks, No.
1:18-CV-502-WO-JLW (M.D.N.C.), in the Middle District of North Carolina, until March 31,
2020. Mediation took place on February 28, 2020, at which the parties made progress toward a
resolution of claims, and a second mediation was scheduled for March 24, 2020. However, due
to the COVID-19 public health emergency, the parties were unable to attend the March 24
mediation. On April 9, 2020, the deadlines for the parties to complete mediation and for the
mediator to submit his report in the Buffkin case were extended to May 30, 2020, contingent upon
the Chief Judges approval of a 60-day extension of the mediator’s appointment in this action.

        Therefore,

       IT IS HEREBY ORDERED, with the concurrence of the Honorable Terrence W. Boyle,
Chief Judge, Eastern District of North Carolina, that the authorization for United States Magistrate
Judge Robert B. Jones, Jr. to perform settlement/mediation duties as a magistrate judge in the case
of Buffkin v. Hooks, No. 1:18-CV-502-WO-JLW (M.D.N.C.), in the Middle District of North
Carolina, is extended to May 30, 2020.

                                                Dated this 2nd day of April, 2020.




                                                Honorable Thomas D. Schroeder
                                                Chief Judge,
                                                Middle District of North Carolina
